2022 IL 127584



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 127584)

           THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JODON
                             COLLINS, Appellee.


                             Opinion filed November 28, 2022.



        JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

        Chief Justice Theis and Justices Anne M. Burke, Neville, Michael J. Burke,
     Carter, and Holder White concurred in the judgment and opinion.



                                        OPINION

¶1      Following a jury trial in the circuit court of Cook County, defendant, Jodon
     Collins, was convicted of unlawful possession of a weapon by a felon (720 ILCS
     5/24-1.1(a) (West 2016)) and of being an armed habitual criminal (id. § 24-1.7(a)).
     The circuit court merged the unlawful use of a weapon by a felon count into the
     armed habitual criminal count and sentenced defendant to 7½ years in the Illinois
     Department of Corrections. On appeal, defendant challenged his conviction on the
     basis that, inter alia, the State improperly presented audio recordings from a body-
     worn camera that were subject to exclusion as hearsay statements. See Ill. R. Evid.
     802 (eff. Jan. 1, 2011). On this basis, the Appellate Court, First District, reversed
     defendant’s conviction and remanded for a new trial. 2020 IL App (1st) 181746.

¶2       We granted the State’s petition for leave to appeal (PLA) pursuant to Illinois
     Supreme Court Rule 315 (eff. Oct. 1, 2020). In its PLA, the State raised the issue
     of whether the Law Enforcement Officer Body-Worn Camera Act (Act) (50 ILCS
     706/10-1 et seq. (West 2016)) “provides that relevant body-worn camera
     recordings are admissible without limitation and, in any event, [whether] such
     recordings are *** hearsay.” The State argued that such “audiovisual recordings
     are not hearsay and are admissible provided they are relevant and properly
     authenticated.” For the following reasons, we dismiss the appeal.


¶3                                   I. BACKGROUND

¶4       Chicago police officers Martin Hernandez and Joel Lopez were on patrol
     shortly after 1 a.m. on December 16, 2017. As they turned onto Walnut Street, they
     saw a group of three people standing near 3300 West Walnut Street. The group
     looked in the officers’ direction and started walking away from them. As the
     officers approached 3300 West Walnut Street, Hernandez got out of the car to
     “conduct an investigation.”

¶5       Hernandez saw one member of the group, whom he identified as defendant, turn
     around and immediately start running. Before defendant ran, Hernandez did not see
     defendant holding a gun and did not see a bulge in defendant’s pants. Defendant
     ran through a vacant lot, “holding his left side,” with Hernandez five to eight feet
     behind. From that distance, Hernandez saw defendant “drop a black handgun” on
     the ground.

¶6       Hernandez, after hesitating on seeing the gun, kept chase. Once defendant
     jumped multiple fences into the yard of a house on Fulton Street, Hernandez lost
     sight of him. Hernandez went into the backyard and found defendant “crouched
     down” against the wall of the house. Hernandez arrested defendant and handed him




                                             -2-
       off to other officers before going back to the vacant lot, where he recovered a black
       handgun in the area where he saw defendant drop it.

¶7         Hernandez wore a body camera. To activate his body camera, he twice pushed
       a button on the front of it. Once activated, the camera captures “a 15-second period
       that it goes back and records.” Over an objection from defendant’s counsel, the
       court allowed the State to play video footage with the audio. The video starts as
       Hernandez runs toward the fence area because, as Hernandez explained it, when
       the chase began, his “focus was on the person that’s fleeing.” Hernandez agreed
       that a Chicago Police Department special order required him to start the camera at
       the beginning of an incident and “leave it recording till the scene is safe.”

¶8         During the video, Hernandez made the following statements on his radio, after
       putting defendant in custody:

              “Get to that lot, dude. Hurry up. He dropped it there.”

              “Go back to the lot where he ran through, dude. It’s right in the middle of
          the lot. It’s black.”

             “It’s a pistol, squad. He dropped a pistol right there in the middle of the lot
          over there where it started.”

       Before trial, defendant’s counsel had moved in limine to bar the video, arguing that
       the statements it contained constituted hearsay and improper prior consistent
       statements. The circuit court denied the motion, overruled counsel’s objection to
       the video, and overruled counsel’s objection to the video when the court formally
       admitted it into evidence.

¶9         Chicago police evidence technician Robert Franks analyzed the gun for
       fingerprints but found none. The State admitted certified copies of two prior
       convictions for possession of a controlled substance with intent to deliver.

¶ 10       Defendant did not testify. His counsel called Sergeant Joel Lopez, who laid the
       foundation for the admission of his body camera video. Lopez explained that his
       video starts after Hernandez had already gotten out of the car. The video shows
       Lopez driving for a while, eventually getting out of his car, and searching




                                               -3-
       unsuccessfully for the gun. Defendant’s counsel played the video for the jury,
       without objection by the State.

¶ 11       During closing argument, the State discussed Hernandez’s body camera video,
       rhetorically asking the jury how Hernandez could have directed his fellow officers
       back to the lot where they found the gun if he had not seen defendant drop it there.
       The State then played the entire video for the jury. Defendant’s counsel played
       Lopez’s body camera recording for the jury, arguing that Hernandez’s instructions
       to go back to the lot (audible in both officers’ body camera videos) were confusing
       because it took Lopez so long to get to the right area.

¶ 12       The jury found defendant guilty of unlawful use of a weapon by a felon and
       being an armed habitual criminal. Defendant filed a motion for a new trial,
       repeating the argument that the audio portion of the video from Hernandez’s body
       camera was improperly admitted. The circuit court reiterated its view that the
       videos were “obviously admissible” and denied the motion for a new trial. In
       sentencing, the circuit court merged the unlawful use of a weapon by a felon count
       into the armed habitual criminal count and sentenced defendant to 7½ years in the
       Department of Corrections.

¶ 13       Defendant appealed, again arguing that the circuit court erred in admitting the
       audio portion of the video from Hernandez’s body camera because it exposed the
       jury to “ ‘inadmissible hearsay.’ ” 2020 IL App (1st) 181746, ¶ 14. The appellate
       court reviewed the Act, noting that body-worn camera “ ‘recordings may be used
       as evidence in any administrative, judicial, or disciplinary proceeding.’ ” Id. ¶ 22
       (quoting 50 ILCS 706/10-30 (West 2016)). The appellate court found that “the word
       ‘may’ permits trial courts to exclude body-worn camera recordings where
       appropriate.” Id. ¶ 24. The appellate court held that the word “ ‘evidence’ must be
       subject to the Illinois Rules of Evidence applicable to criminal cases.” Id. ¶ 26.
       Concluding that ignoring rules of evidence would lead to an absurd result, the
       appellate court held that the Act does not allow the admission of body-worn camera
       video without evidentiary limitation. Id. ¶¶ 28-30.

¶ 14       The appellate court also concluded that it could not “accept that Hernandez’s
       statements in the body camera video were admitted for anything but the truth of the
       matter [they] asserted—namely, that the black gun was in the lot through which
       [defendant] ran and that [defendant] dropped it there.” Id. ¶ 34. The appellate court



                                               -4-
       noted that Hernandez repeated the relevant hearsay statements in some form at least
       three times throughout the video, the State relied on the hearsay statements during
       its closing argument, and the State replayed the video in full. Id.

¶ 15       Upon reviewing the video, the appellate court held that “it is of the type to easily
       overpersuade.” Id. ¶ 37. It characterized the video as “depict[ing] a chase at night,
       with frenetic movements caused by the camera’s attachment to Hernandez’s body”
       with “Hernandez call[ing] over the radio in an urgent tone of voice, while he is
       breathing deeply from the chase.” Id. The appellate court noted that “[t]he video
       shows at least two police SUVs had responded to the scene with searchlights” and
       “[f]our officers, at minimum tak[ing] [defendant] into custody.” Id. The appellate
       court concluded that, because no nonhearsay purpose justified the admission of the
       video’s audio portion with Hernandez’s out-of-court statements, the nature of the
       video became more prejudicial than probative. Id.

¶ 16       The appellate court determined that it could not conclude that admitting the
       hearsay statements in the body camera video was harmless beyond a reasonable
       doubt. Id. ¶ 45. The appellate court noted that “[t]he State’s theory of the case
       focused on Hernandez’s statements in the body camera video as essential
       corroboration to his testimony that he saw [defendant] drop the gun in the lot during
       the chase.” Id. The appellate court held that Hernandez’s testimony was minimally
       sufficient to support the conviction, considering that Hernandez’s testimony was
       not corroborated and an evidence technician recovered the gun and found no latent
       prints on the firearm, firearm magazine, or the rounds of ammunition. Id. ¶ 47

¶ 17       Justice Coghlan dissented, opining that the body camera evidence was not
       hearsay and was admissible under the unambiguous language of the Act and as a
       properly authenticated taped conversation or recording. Id. ¶ 57 (Coghlan, J.,
       dissenting).


¶ 18                                      II. ANALYSIS

¶ 19       In its PLA, the State asserted that review of this case by this court was necessary
       to address whether the Act “provides that relevant body-worn camera recordings
       are admissible without limitation and,” in any event, whether “such recordings are
       not hearsay.” The State argued that the Act “does not distinguish between the audio




                                                -5-
       and video components of the recordings and does not purport to bar hearsay
       evidence.” We granted leave to appeal to answer this question.

¶ 20       However, in its briefing for this court, the State did not address this question.
       At oral argument, the State conceded that it had abandoned the original issue
       presented in its PLA—that the Act renders the body camera audio recordings
       automatically admissible and that recorded conversations were not hearsay on the
       basis that they were recordings. The State has thus abandoned the position
       originally taken in its PLA that the recording was admissible without regard to
       evidentiary limitations. The State concedes that the Act may be read consistent with
       the Illinois Rules of Evidence.

¶ 21       Instead, the State now argues that the statements were not hearsay or were
       admissible pursuant to course-of-investigation or excited-utterances exceptions. In
       the appellate court, the State argued that the statements in the body camera video
       were not hearsay and, in the alternative, were admissible as excited utterances. 2020
       IL App (1st) 181746, ¶ 20. The appellate court noted, however, that the State had
       abandoned the argument that the hearsay statements were admissible as excited
       utterances, by only asserting on appeal that the statements in the video were not
       hearsay. Id. Moreover, neither exception now raised by the State was raised in the
       State’s PLA to this court. Indeed, the State has failed to argue the threshold question
       presented to this court through its PLA and upon which we granted leave to appeal.
       Accordingly, we hereby dismiss the appeal. See People v. Robinson, 223 Ill. 2d
       165, 174 (2006).


¶ 22                                    III. CONCLUSION

¶ 23       Based on the record before us and the State’s failure to argue the issue upon
       which we granted leave to appeal, we dismiss this appeal. We remand this cause to
       the circuit court for a new trial.


¶ 24      Appeal dismissed.

¶ 25      Cause remanded.




                                                -6-